388 U.S. 459 (1967)
PARKS
v.
SIMPSON TIMBER CO. ET AL.
No. 1335.
Supreme Court of United States.
Decided June 12, 1967.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Eugene Gressman for petitioner.
Kenneth E. Roberts for respondent Simpson Timber Co.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. Albanese v. N. V. Nederl. Amerik Stoomv. Maats., 382 U.S. 283. The case is remanded to the United States Court of Appeals for the Ninth Circuit in order that that court may pass upon the issues in this case not covered by its prior opinion.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that certiorari should be denied.
NOTES
[*]  [REPORTER'S NOTE: This opinion is reported as amended by order of the Court entered October 16, 1967, 389 U.S. 909.]